Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 1 of 15




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                 Case No.: 0:21-cv-60967

  JACK MARKARIAN,

         Plaintiff,

  v.

  SARRELL, SARRELL & BENDER, P.L.,

        Defendant.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                 INJUNCTIVE RELIEF SOUGHT

         Plaintiff Jack Markarian (“Plaintiff”) sues Defendant Sarrell, Sarrell & Bender, P.L.,

  (“Defendant”) for violating the Fair Debt Collection Practices Act (“FDCPA”) and the Florida

  Consumer Collection Practices Act (“FCCPA”)

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. § 1367.

         3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.

                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.


                                                                                                                 PAGE | 1 of 15
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 2 of 15




          5.         Defendant is Florida corporation, with its principal place of business located in

  Boca Raton, Florida.

          6.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

          8.         At all times material, the Creditor was the creditor of the debts Defendant sought

  to collect from Plaintiff.

                                            DEMAND FOR JURY TRIAL

          9.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          10.        On a date better known by Defendant, Boca Raton Harbour Condominium, Inc. (the

  “Creditor”) referred the collection of a debt (the Consumer Debt”) to Defendant for collection.

          11.        On a date better known by Defendant, Defendant began attempting to collect a debt

  (the “Consumer Debt”) from Plaintiff.

          12.        The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

  from a transaction between the creditor of the Consumer Debt, the Creditor, and Plaintiff for the

  maintenance and upkeep of Plaintiff’s residence (the “Subject Service”).

          13.        The Subject Service was primarily for personal, family, or household purposes.

          14.        Plaintiff is the alleged debtor of the Consumer Debt.

          15.        Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          16.        Defendant is a business entity engaged in the business of collecting consumer debts.

                                                                                                                  PAGE | 2 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 3 of 15




         17.      Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

         18.      Defendant is required to register with the Florida Office of Financial Regulation as

  a “Consumer Collection Agency.”

         19.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         20.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant does maintain, are current to within one week of the current date.

         21.      Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).

         22.      Defendant is a “person” within the meaning of Fla. Stat. § 559.72.

         23.      During Defendant’s initial communication with Plaintiff in connection with the

  collection of the Consumer Debt, Defendant did not adequately disclose to Plaintiff the

  information, statements, and/or disclosures required by 15 U.S.C. § 1692g(a)(3)-(5).

         24.      Defendant failed to adequately provide and/or communicate to Plaintiff the

  information, statements, and/or disclosures required by 15 U.S.C. § 1692g(a)(3)-(5).

         25.      On a date better known by Defendant, Defendant sent a letter, internally dated

  February 08, 2021, to Plaintiff (the “Collection Letter”) in an attempt to collect the Consumer

  Debt. Attached as Exhibit “A” is a copy of the Collection Letter.

         26.      In the Collection Letter, Defendant demands a total of $21,697.47 from Plaintiff,

  of which is comprised of, among other thing, “Assessments,” “Late Fees,” “Special Assessments,”

  and “Attorney’s Fees and Costs.” See Collection Letter.

         27.      Included in the amount(s) that Defendant demanded from Plaintiff via the

  Collection Letter were fines that Defendant could not lawfully collect from Plaintiff, as said fines

                                                                                                               PAGE | 3 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 4 of 15




  was imposed on Plaintiff without the appropriate written notice and hearing requirement

  commanded by Fla. Stat. § 718.303(3)(b).

          28.     Plaintiff was not provided with the appropriate written notice, nor an opportunity

  for a hearing, as required by Fla. Stat. § 718.303(3)(b) with respect to the fines that Defendant

  sought to collect from Plaintiff via the Collection Letter.

          29.     Defendant knew that it could not lawfully collect or attempt to collect any fine from

  Plaintiff until and unless the written notice and hearing requirement commanded by Fla. Stat.

  718.303(3)(b) occurred.

          30.     In the Collection Letter, Defendant demands from Plaintiff, among other things,

  attorney’s fees and costs as part of the Consumer Debt.

          31.     Defendant does not have any contractual or statutory right to demand attorney’s

  fees and costs from Plaintiff in connection with, or otherwise part of, the Consumer Debt.

          32.     The Collection Letter is a communication from Defendant to Plaintiff in connection

  with the collection of a debt.

          33.     The Collection Letter is a communication from Defendant to Plaintiff in connection

  with the collection of the Consumer Debt.

          34.     Defendant engaged in activity constituting any action to collect a debt by sending

  the Collection Letter to Plaintiff.

          35.     Defendant was required to provide Plaintiff with the information and/or disclosures

  required by § 1692g(a)(3)-(5) of the FDCPA.

          36.     Defendant did not provide Plaintiff with the information and/or disclosures required

  by § 1692g(a)(3)-(5) of the FDCPA.




                                                                                                               PAGE | 4 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 5 of 15




          37.        The Collection Letter was required to comply with, among other things, the

  disclosure requirements of § 1692e(11) of the FDCPA.

          38.        Defendant is required to state in the Collection Letter, at minimum, that it (the

  Collection Letter) is a communication from a debt collector.

          39.        Defendant does not state in the Collection Letter that it (the Collection Letter) is a

  communication from a debt collector.

          40.        Defendant violated § 1692e(11) of the FDCPA by failing to state in the Collection

  Letter that, among other things, the Collection Letter was a communication from a debt collector.

          41.        Defendant did not exercise any professional judgment, as an attorney, before

  mailing the Collection Letter to Plaintiff.

          42.        Defendant did not conduct a meaningful review of Plaintiff’s file prior to sending

  the Collection Letter to Plaintiff.

          43.        Defendant did not send the Collection Letter to Plaintiff in Defendant’s capacity as

  an attorney.

          44.        Defendant sent the Collection Letter to Plaintiff in Defendant’s capacity as a debt

  collector.

          45.        The Collection Letter caused Plaintiff to believe that, regardless of Plaintiff’s prior

  disputes and regardless of the illegality of Defendant’s conduct, Defendant would continue to

  demand increased amounts from Plaintiff.

          46.        The Collection Letter caused Plaintiff to become scared and believe that Defendant,

  regardless of the legality of its conduct, would continue to pursue Plaintiff and demand, among

  other things, an ever-increasing amount of attorney’s fees and costs.




                                                                                                                  PAGE | 5 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 6 of 15




         47.      In addition to causing Plaintiff actual harm, the Collection Letter wasted Plaintiff’s

  time. Plaintiff would not have wasted time reading the Collection Letter, Plaintiff would not have

  wasted time trying to understand why Plaintiff was the target of wrongful and otherwise unlawful

  collection activity, and Plaintiff would not have wasted time deliberating what to do about the

  Collection Letter.

         48.      Notwithstanding the time which the Collection Letter caused Plaintiff to waste,

  Defendant, by and through the Collection Letter, inflicted frustration, pain, confusion, and distrust,

  as well as emotional turmoil, onto Plaintiff. All of the aforementioned injuries suffered by Plaintiff

  constitute a concrete harm.

                                            ARTICLE III STANDING

         49.      “Under settled precedent, the ‘irreducible constitutional minimum’ of standing

  consists of three elements: the Plaintiff must have suffered an injury in fact, the defendant must

  have caused that injury, and a favorable decision must be likely to redress it. The party invoking

  the jurisdiction of a federal court bears the burden of establishing these elements to the extent

  required at each stage of the litigation.” Trichell v. Midland Credit Mgmt., 964 F.3d 990, *7 (11th

  Cir. 2020) (citing and quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)).

  Simplified, Article III standing has three leading components: (1) injury in fact; (2) causation; and

  (3) redressability.

         50.      “The ‘foremost’ standing requirement is injury in fact.” Trichell at *8 (emphasis

  added) (quoting Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 103 (1998)).

         51.      “An injury in fact consists of ‘an invasion of a legally protected interest’ that is

  both ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

  Trichell at *8 (emphasis added) (quoting Lujan, 504 U.S. 555 at 560). Simplified, injury in fact

                                                                                                               PAGE | 6 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 7 of 15




  has four components: an (1) actual or imminent, and not conjectural or hypothetical, (2) invasion

  of a legally protected interest (3) that is concreate and (4) particularized. See Spokeo, 136 S. Ct.

  1540 at 1548 (“To establish injury in fact, a Plaintiff must show that he or she suffered ‘an invasion

  of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

  conjectural or hypothetical.’” (quoting Lujan, 504 U. S. 555 at 560)); see also Cooper v. Atl. Credit

  & Fin., No. 19-12177, 2020 U.S. App. LEXIS 23719, at *8 (11th Cir. July 28, 2020) (“To establish

  standing, a Plaintiff must instead ‘show that the violation harmed … the underlying concrete

  interest that Congress sought to protect.’” (emphasis added) (quoting Casillas v. Madison Ave.

  Assocs., 926 F.3d 329, 333 (7th Cir. 2019)).

         52.      “To be particularized, the injury ‘must affect the Plaintiff in a personal and

  individual way.’ [quoting Lujan, 504 U. S. 555 at 560 n.1]. In other words, ‘the injury in fact test

  requires more than an injury to a cognizable interest. It requires that the party seeking review be

  himself among the injured.’ [quoting Sierra Club v. Morton, 405 U.S. 727, 734-35 (1972)]. The

  same principle holds true when the Plaintiff invokes a statutory cause of action: ‘where a statute

  confers new legal rights on a person, that person will have Article III standing to sue where the

  facts establish a concrete, particularized, and personal injury to that person as a result of the

  violation of the newly created legal rights.’” Trichell at *17 (emphasis added) (quoting Palm Beach

  Golf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1251 (11th Cir. 2015)).

         53.      “A ‘concrete’ injury must be ‘de facto’ – that is, it must be ‘real, and not abstract.’”

  Trichell at *8 (emphasis added) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016)).

  “As a general matter, tangible injuries qualify as concrete.” Trichell at *8 (quoting Spokeo, 136

  S. Ct. 1540 at 1549). Allegations of either having “made any payments in response to” a




                                                                                                               PAGE | 7 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 8 of 15




  challenged collection letter “or even … wasted time or money in determining whether to do so”

  are tangible and otherwise concrete injuries. Trichell at *8 (emphasis added).

                                              SCOPE OF TRICHELL

         54.      In Trichell, the Eleventh Circuit pointedly grappled the injury in fact component of

  Article III standing – and in particular – whether the intangible injuries alleged by the Plaintiff

  were capable of satiating the overarching injury in fact requirement. The Trichell court observed

  the injuries alleged by the Plaintiff as intangible because, although claiming to have received

  misleading and unfair collection letters that violated their rights under 15 U.S.C. § 1692e

  (generally prohibiting misleading communications in connection with the collection of a consumer

  debt) and § 1692f (generally prohibiting unfair communications in connection with the collection

  of a consumer debt), neither Plaintiff alleged to have been misled or otherwise unfairly

  mislead by their respective collection letter.

         55.      Without allegations indicating that the Plaintiff themselves were misled, and

  because the specific section of the FDCPA advanced by the Plaintiff only prohibited misleading

  communications, any ability to satiate Article III standing by the Plaintiff quickly crumbled. Put

  differently, because the Plaintiff’ claim was that the underlying collection letters were misleading

  and/or otherwise unfair, in light of the fact that neither Plaintiff alleged to have been misled

  themselves: [1] there was no palpable actual injury, but instead, merely the risk of an imminent

  injury, of which the court found insufficiently imminent, and [2] there was no sufficiently concrete

  or particularized injury because the Plaintiff did not allege more than an injury to a cognizable

  interest (i.e., the Plaintiff only alleged the collection letters could unlawfully mislead the least

  sophisticated consumer, and not that the Plaintiff themselves were unlawfully mislead).




                                                                                                               PAGE | 8 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 9 of 15




         56.      Simply put, Trichell confirms that, to the extent a Plaintiff is seeking to enforce an

  invasion of a statutorily created interest (e.g., § 1692e of the FDCPA which generally prohibits

  misleading communications in connection with the collection of a debt from a debt collectors), a

  Plaintiff cannot manifest the necessary injury in fact unless the Plaintiff alleges a concrete,

  particularized, and personal injury caused by the violation of said statutorily created right.

         57.      With respect to Plaintiff and the immediate action, Trichell affords some utility to

  the analysis of whether Plaintiff has sustained and alleged the necessary injury in fact. In large,

  however, Trichell is of limited application, as the focus of Trichell was the sufficiency of the

  intangible injury alleged by the Plaintiff.

         58.      Here, unlike the Plaintiff of Trichell, Plaintiff has sustained tangible injuries, see,

  e.g., Supra ¶¶ 45-48, the likes of which are objectively concrete. See Trichell at *8 (exemplifying

  allegations of either having “made any payments in response to” a challenged collection letter “or

  even … wasted time or money in determining whether to do so” as tangible and otherwise concrete

  injuries for purposes of Article III standing).

         59.      Further, as alleged below, because Defendant’s violation of the FDCPA and

  FCCPA caused tangible injury to Plaintiff, by way of demanding unlawful amounts from Plaintiff

  and demanding collecting unlawful amounts from Plaintiff, it is without question that Plaintiff’s

  actual injuries are sufficiently particularized.

         60.      Thus, Plaintiff has sufficiently established the injury in fact component of Article

  III standing, leaving only causation and redressability – the likes of which are equally satisfied,

  as a decision in Plaintiff’s favor will afford Plaintiff both the actual and statutory damages sought

  herein and, but for the Collection Letter, Plaintiff would not have sustained the complained of

  concrete injuries.

                                                                                                               PAGE | 9 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 10 of 15




                                                  COUNT 1
                                      VIOLATION OF 15 U.S.C. § 1692e(11)

         61.      Plaintiff incorporates by reference paragraphs 10 through 60 of this Complaint.

         62.      The Collection Letter is a communication from Defendant to Plaintiff in an attempt

  to collect the Consumer Debt. Section 1692e(11) of the FDCPA requires, at minimum, that

  Defendant disclose in the Collection Letter that it (the Collection Letter) is a communication from

  a debt collector. Edwards v. Niagara Credit Sols., Inc., 584 F.3d 1350, 1353 (11th Cir. 2009)

  (“Section 1692e(11) requires a debt collector ‘to disclose in subsequent communications that the

  communication is from a debt collector.’” Edwards v. Niagara Credit Sols., Inc., 584 F.3d 1350,

  1353 (11th Cir. 2009) (quoting 15 U.S.C. § 1692e(11)). Nowhere in the Collection Letter does

  Defendant state that it (Defendant) is a debt collector, nor does the Collection Letter state that it

  (the Collection Letter) is a communication from a debt collector.

         63.      Accordingly, Defendant violated § 1692e(11) of the FDCPA by failing to state that

  it (Defendant) was a debt collector in the Collection Letter.

         64.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant

  awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] costs; and [4] reasonable

  attorneys’ fees.

                                             COUNT 2
                         VIOLATION OF 15 U.S.C. §§ 1692e and 1692g(a)(3)-(5)

         65.      Plaintiff incorporates by reference paragraphs 10 through 60 of this Complaint.

         66.      The Collection Letter is a communication from Defendant to Plaintiff in an attempt

  to collect the Consumer Debt. At no point in time did Defendant adequately disclose or otherwise

  provide to Plaintiff, whether orally or in writing, the information, statements, and/or disclosures

  required by 15 U.S.C. § 1692g(a)(3)-(5). As such, sending the Collection Letter to Plaintiff without

                                                                                                             PAGE | 10 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 11 of 15




  having provided Plaintiff with the statements, and/or disclosures required by, and in conformance

  with, § 1692g(a)(3)-(5) of the FDCPA, Defendant violated § 1692e and § 1692g(a) of the FDCPA.

         67.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant

  awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] costs; and [4] reasonable

  attorneys’ fees.

                                           COUNT 3
                             VIOLATION OF 15 U.S.C. § 1692e(2)(A) & (B)

         68.      Plaintiff incorporates by reference paragraphs 10 through 60 of this Complaint.

         69.      Defendant, by and through the Collection Letter, violated § 1692e(2)(A) and §

  1692e(2)(B) of the FDCPA because the Collection Letter falsely represents the character of the

  Consumer Debt, falsely represents the amount of the Consumer Debt, as well as falsely represents

  the lawful compensation which Defendant may recover.

         70.      The Collection Letter falsely represents the amount of the Consumer Debt because

  the $21,697.47 that Defendant demands from Plaintiff in the Collection Letter is comprised of

  attorney’s fees and costs that are not explicitly permitted by the agreement underlying the

  Consumer Debt or otherwise explicitly permitted by statute. Put differently, the $21,697.47

  demanded in the Collection Letter exceeds the amount that Defendant and/or the Creditor could

  lawfully, by way of statute or contract, attempt to collect or collect from Plaintiff.

         71.      In the same vein, because Defendant demanded attorney’s fees and costs from

  Plaintiff as part of the Consumer Debt, of which Defendant could not recover from Plaintiff as

  lawful compensation, Defendant falsely represented that it (Defendant) was entitled to

  compensation for having to send the Collection Letter. See Collection Letter (wherein Defendant,

  following the demand for $21,597.47 states “[t]his amount includes the charge for this letter”).


                                                                                                             PAGE | 11 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 12 of 15




         72.      As such, by and through the Collection Letter, Defendant violated §§ 1692e(2)(A)

  & (B) by falsely representing the amount of the Consumer Debt and the lawful compensation

  which could be had by Defendant.

         73.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant

  awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] costs; and [4] reasonable

  attorneys’ fees.

                                             COUNT 4
                                  VIOLATION OF 15 U.S.C. § 1692e(2)(A)

         74.      Plaintiff incorporates by reference paragraphs 10 though 60 of this Complaint.

         75.      Defendant, by and through the Collection Letter, violated § 1692e(2)(A) of the

  FDCPA because the Collection Letter attempts to collect amounts, namely, fines, which could not

  lawfully be collected, or attempted to be collected, from Plaintiff due to Defendant and/or the

  Creditor’s failure to provide Plaintiff with the necessary 15-days written notice, as well as an

  opportunity to be heard, requirement commanded by Fla. Stat. 718.303(3)(b).

         76.      Here, the fines which Defendant sought to collect from Plaintiff via the Collection

  Letter could not be lawfully recovered unless and until the written notice and hearing requirements

  of Fla. Stat. 718.303(3)(b) had been fully satisfied. As such, by demanding said fines from Plaintiff

  as part of the Consumer Debt without first satisfying Fla. Stat. 718.303(3)(b), Defendant falsely

  represents to the least sophisticated consumer that the fines included in the Consumer Debt were

  lawfully imposed and further falsely stated to the least sophisticated consumer.

         77.      Thus, by attempting to collect fines from Plaintiff as part of the Consumer Debt,

  whereby said fines were imposed without compliance with Fla. Stat. § 718.303(3)(b), Defendant

  violated § 1692e(2)(A) of the FDCPA by falsely representing the character and legal status of the

  Consumer Debt.
                                                                                                             PAGE | 12 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 13 of 15




          78.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant

  awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] costs; and [4] reasonable

  attorneys’ fees.

                                             COUNT 5
                                  VIOLATION OF FLA. STAT. § 559.72(9)

          79.      Plaintiff incorporates by reference paragraphs 10 through 60 of this Complaint.

          80.      Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

  otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

  prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

  “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla. Stat. §559.72(9) (emphasis added).

          81.      As stated above, Defendant attempted to collect fine(s) from Plaintiff, whereby said

  fines were assessed to Plaintiff in violation of Fla. Stat. 718.303(3)(b). Defendant’s attempt to

  collect said fine(s) constitutes the assertion of a legal right, i.e., the right to collect said fines in

  violation of Fla. Stat. 718.303(3)(b), which Defendant did not have the authority to assert.

          82.      As such, by attempting to collect said fine(s) from Plaintiff, of which were assessed

  to Plaintiff in violation of Fla. Stat. 718.303(3)(b), Defendant violated Fla. Stat. 559.72(9) by

  asserting a legal right which Defendant knew it did not exist.

          83.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendants

  awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] an injunction prohibiting

  Defendants from engaging in further collection activities directed at Plaintiff that violate the

  FCCPA; [4] costs; and [5] reasonable attorneys’ fees.


                                                                                                              PAGE | 13 of 15
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 14 of 15




                                              COUNT 6
                                    VIOLATION OF 15 U.S.C. § 1692e(3)

         84.      Plaintiff incorporates by reference paragraphs 10-60 of this Complaint.

         85.      Defendant violated §1692e(3) of the FDCPA by utilizing, including but not limited

  to, Defendant’s attorney letterhead despite having made no meaningful review of the file and/or

  sufficient professional judgment in dispatching the Collection Letter to Plaintiff. See Boyd v.

  Wexler, 275 F.3d 642, 647 (7th Cir. 2001) (finding that although the collection attorney’s affidavit

  stated that he reviewed every file before a [collection letter] was sent, the mere volume of that

  undertaking (tens of thousands in some weeks, hundreds of thousands of dunning letters a year)

  was sufficient to permit a reasonable jury to conclude that “the defendant violated the FDCPA by

  rubber stamping his clients’ demands for payment, thus misrepresenting to the recipients of his

  dunning letters that a lawyer had made a minimally responsible determination that there was

  probable cause to believe that the recipient actually owed the amount claimed by the creditor.”).

  As such, by and through the Collection Letter, Defendant violated § 1692e(3) of the FDCPA.

         86.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendants

  awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] an injunction prohibiting

  Defendants from engaging in further collection activities directed at Plaintiff that violate the

  FCCPA; [4] costs; and [5] reasonable attorneys’ fees.

                                            COUNT 7
                                VIOLATION OF FLA. STAT. § 559.72(11)

         87.      Plaintiff incorporates by reference paragraphs 10-60 of this Complaint.

         88.      Defendant violated Fla. Stat. § 559.72(11) communicating with Plaintiff under the

  guise of an attorney by utilizing the stationery of an attorney, to wit, the Collection Letter, in an

  attempt to deceptively collect the Consumer Debt from Plaintiff.

                                                                                                             PAGE | 14 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60967-AHS Document 1 Entered on FLSD Docket 05/06/2021 Page 15 of 15




         89.      For example, Defendant, by and through the Collection Letter, wrongfully causes

  the least sophisticated consumer to believe meaningful and adequate scrutiny of the consumer’s

  file occurred before the Collection Letter was mailed. Here, among other things, Defendant’s

  attorney letterhead, causes the least sophisticated consumer to wrongfully believe that he or she

  received a letter from an attorney. As mentioned above, however, Defendant did not exercise any

  professional judgment, as an attorney, or conduct any meaningful review of Plaintiff’s file, as an

  attorney, prior to mailing the Collection Letter. Simply put, the Collection Letter was mailed to

  Plaintiff by Defendant in Defendant’s capacity as a debt collector – not an attorney. As such, by

  and though the Collection Letter, Defendant violated § 559.72(11) of the FCCPA.

         90.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendants

  awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] an injunction prohibiting

  Defendants from engaging in further collection activities directed at Plaintiff that violate the

  FCCPA; [4] costs; and [5] reasonable attorneys’ fees.

         DATED: May 6, 2021
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136




                                                                                                             PAGE | 15 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
